Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 09/19/2017, 12/07/2018, 12/27/2018, 03/01/2019, 04/05/2019, 07/19/2019, 10/23/2019, 12/31/2019 05/21/2020, 10/20/2020, 4/27/2021, and 06/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation "the phase modulator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claims 18 and 19 merely recite intended uses for the detection system of claim 1 without providing further structural limitations. Therefore, claims 18 and 19 are not further limiting the claim from which it depends.  
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0251361 (hereinafter referred to as “Beasley”), in view of U.S. Application Publication No. 2018/0113193 (hereinafter referred to as “Huemer”).
	For claim 1, Beasley discloses a detection system, comprising: a signal transmitter for transmitting transmitted signals into a region (antenna 62 in FIG. 4); a receiver for receiving reflected signals generated by reflection of the transmitted signals and generating receive signals indicative of the reflected signals (antenna 62 in FIG. 4); and a processor coupled to the receiver for receiving the receive signals and processing the receive signals to generate detections of one or more objects in the region (“a target at maximum range”, paragraph [0035]), the processing including altering phase shift to generate phase-modulated signals from the receive signals and generating the detections from the phase-modulated signals (IQ mixer 66 in FIG. 4).
	Beasley does not explicitly disclose a separate receiver from the transmitter, instead disclosing a singular antenna that both transmits and receives signals. Huemer teaches that monostatic (single antenna for transmitting/receiving signals), bistatic (separate antenna for transmitting/receiving signals), and pseudo-monostatic (separate but co-located antenna for transmitting/receiving signals) are known alternatives in configuring RADAR devices (in paragraphs [0017] and [0020]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the 
	For claim 2, Beasley discloses wherein the phase shift is altered by a phase modulator, the phase modulator altering phase shift in a local oscillator LO signal (IQ mixer 66 is designated “LO” in FIG. 4).
	For claim 3, Beasley does not specifically disclose an embodiment wherein the phase shift is altered by altering an output of a direct digital synthesizer DDS utilized in generating the transmitted signals and the receive signals. Instead, Beasley discloses a frequency ramp generator 42 and teaches that “[a]ttempts have also been made to implement coherent FMCW radar using direct digital synthesis” in paragraph [0008], because they are known to enable the production of repeatable waveforms (also paragraph [0008]). Thus, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute a direct digital synthesizer DDS for the frequency ramp generator disclosed in Beasley because Beasley teaches that DDSs are known to enable the production of repeatable waveforms. 
	For claim 4, Beasley discloses wherein the phase shift is altered by adding a phase shift value to in-phase and quadrature-phase detector signals generated from the receive signals (IQ mixer 66 is in-phase and quadrature-phase detector signals, paragraph [0109]).
For claim 5, Beasley discloses wherein the phase shift value is numerically indexed (“the processor is arranged to perform Doppler processing”, paragraph [0059]; and, Applicant’s paragraph [0157] states “Doppler processing techniques are utilized using a numeric incremental increase in phase, which is indexed to the frequency ramp…”).
	For claim 6, Beasley discloses wherein frequency of the transmitted signals is controlled to vary according to a ramp between a first frequency and a second frequency (“FIG. 7 illustrates the effect of a change in the start frequency of a frequency sweep of the radar of FIG. 4”, paragraph [0083]).
	For claim 7, Beasley discloses wherein the ramp is a linear ramp (shown in FIG. 7).
	For claim 8, Beasley discloses wherein the first frequency is lower than the second frequency (FIG. 7 shows F_1 lower than F_2).
	For claim 10, Beasley discloses wherein the transmitted signals are frequency- modulated continuous-wave FMCW signals (“FIG. 2 illustrates how range information can be determined using an FMCW radar”, paragraph [0090]).
	For claim 11, Beasley does not explicitly disclose wherein the transmitted signals are pulsed signals. Huemer teaches that pulse radar systems are a known alternative to continuous-wave radar systems and are used in comparably longer target distances while continuous-wave radar systems are used in comparably shorter target distances (paragraph [0003]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to transmit pulsed signals instead of continuous-wave signals because doing so is known to enable the 
	For claim 15, Beasley discloses wherein the detection system is an automotive detection system (“such applications include… automotive collision avoidance”, paragraph [0158]).
	For claim 16, Beasley discloses wherein the detection system is a radar system (radio frequency signal transmitted by the device, paragraph [0073]); the signal transmitter is a radar signal transmitter (“comprises the step of increasing the frequency of the swept frequency signal to a radio frequency RF signal for transmission by the radar”, paragraph [0073]; the transmitted signals are transmitted radar signals and the reflected signals are reflected radar signals (it transmits an RF signal, paragraph [0073]).
	For claim 17, Beasley discloses wherein: the detection system is a LiDAR system (may “comprise at least one light source, such as a laser diode, to convert a portion of the electrical swept frequency signal to a corresponding intensity modulated optical signal”, paragraph [0023]); the signal transmitter is a LiDAR signal transmitter (paragraph [0023]); the transmitted signals are transmitted LiDAR signals (paragraph [0023]); and the reflected signals are reflected LiDAR signals (paragraph [0023]).
	For claim 18, Beasley discloses wherein at least one of the one or more objects is stationary with respect to the detection system because the structures disclosed in Beasley are capable of performing the intended use of detecting a stationary object.
For claim 19, Beasley discloses wherein at least one of the one or more objects is in motion with respect to the detection system because the structures disclosed in Beasley are capable of performing the intended use of detecting a moving object.
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Beasley and Huemer as applied to claim 6 above, and further in view of U.S. Patent No. 3,898,656 (hereinafter referred to as “Jensen”).
	For claim 9, the combination of Beasley and Huemer does not explicitly teach wherein the first frequency is higher than the second frequency. Jensen teaches that increasing frequency sweeps are used to detect targets that are accelerating with respect to the RADAR device while decreasing frequency sweeps are used if the expected targets will be decelerating with respect to the RADAR device (col. 5, lines 19-21). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a first frequency higher than the second frequency in the combination device taught by Beasley and Huemer because doing so is a known method for detecting targets that may be decelerating with respect to the range finding device. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley and Huemer as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0378011 (hereinafter referred to as “Owechko”).
	For claim 12, the combination of Beasley and Huemer does not explicitly teach wherein the signal transmitter angularly scans the transmitted signals into the region at varying angles. Owechko teaches a FMCW LIDAR system that angularly scans the chirped laser through a field of view, and is demonstrated in FIG. 2. It would have been 
	For claim 13, the combination of Beasley and Huemer does not explicitly teach wherein the signal transmitter comprises a scanning mirror for scanning the transmitted signals at varying angles into the region. Owechko teaches a FMCW LIDAR system that angularly scans the chirped laser through a field of view using a programmable MEMs mirror array (shown in FIG. 2 and described in paragraph [0024]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a mirror into the device taught by Beasley and Huemer in order to scan the transmitted signals at varying angles into the region because doing so is a known method of obtaining range data in three dimensions in the range finder art, as demonstrated by Owechko.
	For claim 14, the combination of Beasley, Huemer, and Owechko of claim 13 already teaches wherein the scanning mirror is a micro- electromechanical MEMS scanning mirror (described in paragraph [0024] of Owechko). As such, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a MEMs mirror to scan a transmitted signal over a region because doing so is a known method of scanning in the range finding art.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J WEBSTER whose telephone number is (313)446-4857.  The examiner can normally be reached on Monday thru Friday 9:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA J WEBSTER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645